Citation Nr: 1310042	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-15 217	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to March 5, 2011. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946. 

The issues on appeal were most recently before the Board in March 2012.  The Veteran appealed the Board's March 2012 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in December 2012, the Court vacated part of the Board's decision that denied entitlement to a rating in excess of 50 percent for PTSD, prior to March 5, 2011, and remanded this matter to the Board for compliance with the instructions included in the November 2012 Joint Motion for Remand.

The Board acknowledges that a Request for Substitution (VA Form 21-0847) and Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601) dated in January 2013 was received by the RO. However, since the Veteran had passed away after his claim was certified to the Board (but prior to a Board decision), the appeal must be dismissed and returned to the RO for a determination in the first instance regarding basic eligibility for substitution.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board notes that any adverse RO determination as to basic eligibility is appealable to the Board.  Id.  

The matter of determining the eligibility of the individual who filed the January 2013 request for substation is hereby referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran died in December 2012 while the appeals were pending.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  By Order dated in October 2012, the Court vacated part of the Board's decision that denied entitlement to a rating in excess of 50 percent for PTSD, prior to March 5, 2011, and remanded this matter to the Board for compliance with the instructions included in the November 2012 Joint Motion for Remand.  The Veteran passed away a month later in December 2012. 

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeals are dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


